Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23,25,26,28-30,32-36,38,39 are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishna et al. (USPN 20180121808A1) in view of  Harper (USPN 20200192743A1) in further view of Hung et al. (USPN 20140201356A1).
As per claim 21, Ramakrishna et al. discloses a method, comprising: instantiating an automated agent on a computing device (paragraphs 0039-0041 – the automated agent is the chatbot); monitoring, by the automated agent, a system of record instantiated on a computing system for any failure events affecting a client device of a user having records maintained by the system of record, wherein the system of record comprises an IT service management (ITSM) system (paragraph 0044,0046 – messaging process executed on the chatbot server to process symptom alerts received from the monitored device, the messaging process on the chatbot server which is part of the chatbot process disclosed in paragraph 0043 and the chatbot process with the components of the chatbot server is the ITSM system); in response to the monitoring of the system of record, determining, by the automated agent, a failure event affecting the client device of the user (paragraph 0044 – the chatbot server may determine whether or not the measurements are symptomatic of a malfunction); and informing, by the automated agent and via the chat channel, the user of a remediation step available to address the failure event (paragraphs 0049,0100,0101 – receiving corrective action over chatbot session), 
Ramakrishna et al. fails to explicitly state upon determining the failure event affecting the client device of the user, proactively alerting, by the automated agent and via a chat channel, the user to the failure event.
Ramakrishna et al. discloses a monitoring agent sending symptom alerts from a monitored device to the chatbot server as disclosed in paragraphs 0044,0046, sending corrective action to correct the identified failure in paragraphs 0049,0101 and the modifications that can be made to the invention in paragraph 0104.
Harper discloses upon determining the failure event affecting the client device of the user, proactively alerting, by the automated agent and via a chat channel, the user to the failure event (paragraphs 0080,0081,0099 – displaying status indicator associated with the incident and the automated agent is the bot disclosed in paragraph 0084).
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to include the alerting the user to the failure event of Harper in the system having the ability to send symptom alerts and ways to correct the identified failures of Ramakrishna et al. A person of ordinary skill in the art would have been motivated to make the modification because the severity of the status of the incidents is alerted as disclosed in paragraph 0099.
Ramakrishna et al. and Harper fail to explicitly state wherein the failure event is communicated to the system of record via a communication channel other than the chat channel.
Ramakrishna et al. discloses a monitoring agent sending symptom alerts from a monitored device to the chatbot server as disclosed in paragraphs 0044,0046, sending corrective action to correct the identified failure in paragraph 0101 and the modifications that can be made to the invention in paragraph 0104. 
Hung et al. discloses wherein the failure event is communicated to the system of record via a communication channel other than the chat channel (paragraph 0047 – sending via e-mail).
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to include the failure event is communicated via email of Hung et al. in the system having the ability to send symptom alerts and ways to correct the identified failures of Ramakrishna et al. A person of ordinary skill in the art would have been motivated to make the modification because the event records denoting abnormal conditions are able to be sent through e-mails.

As per claims 22,29,35, Ramakrishna et al. discloses wherein the failure event is recorded in an event log of the system of record (paragraphs 0058,0085-0088 – recording alerts and other information for use).

As per claims 23,30,36, Ramakrishna et al. discloses wherein the failure event is automatically reported to the system of record from the client device of the user (paragraph 0044 – symptom alerts are sent to the chatbot server based on conditions).

As per claims 25,32,38, Ramakrishna et al. discloses further comprising, upon determining the failure event affecting the client device of the user, proactively alerting, by the automated agent and via the chat channel, the user that the client device has restarted due to the failure event (paragraph 0049 – reboot command during a chatbot session).

 	As per claims 26,33,39, Ramakrishna et al. discloses further comprising assisting, by the automated agent, the user to perform the remediation step to address the failure event (paragraph 0049 – reboot command during a chatbot session).

As per claim 28, Ramakrishna et al. discloses a non-transitory machine computer-readable storage medium comprising instructions that, when executed by a processor (paragraph 0105 – computer-readable medium; paragraph 0029 – processor), cause the processor to: instantiate an automated agent on a computing device (paragraphs 0039-0041 – the automated agent is the chatbot); monitor, by the automated agent, a system of record instantiated on a computing system for any failure events affecting a client device of a user having records maintained by the system of record (paragraph 0044,0046 – messaging process executed on the chatbot server to process symptom alerts received from the monitored device, the messaging process on the chatbot server which is part of the chatbot process disclosed in paragraph 0043 and the chatbot process with the components of the chatbot server is the ITSM system); in response to the monitoring of the system of record, determining, by the automated agent, a failure event affecting the client device of the user (paragraph 0044 – the chatbot server may determine whether or not the measurements are symptomatic of a malfunction); and inform, by the automated agent and via the chat channel, the user of a remediation step available to address the failure event (paragraphs 0049,0100,0101 – receiving corrective action over chatbot session), 
Ramakrishna et al. fails to explicitly state upon determining the failure event affecting the client device of the user, proactively alerting, by the automated agent and via a chat channel, the user to the failure event.
Ramakrishna et al. discloses a monitoring agent sending symptom alerts from a monitored device to the chatbot server as disclosed in paragraphs 0044,0046, sending corrective action to correct the identified failure in paragraphs 0049,0101 and the modifications that can be made to the invention in paragraph 0104.
Harper discloses upon determining the failure event affecting the client device of the user, proactively alerting, by the automated agent and via a chat channel, the user to the failure event (paragraphs 0080,0081,0099 – displaying status indicator associated with the incident and the automated agent is the bot disclosed in paragraph 0084).
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to include the alerting the user to the failure event of Harper in the system having the ability to send symptom alerts and ways to correct the identified failures of Ramakrishna et al. A person of ordinary skill in the art would have been motivated to make the modification because the severity of the status of the incidents is alerted as disclosed in paragraph 0099.
Ramakrishna et al. and Harper fail to explicitly state wherein the failure event is communicated to the system of record via a communication channel other than the chat channel.
Ramakrishna et al. discloses a monitoring agent sending symptom alerts from a monitored device to the chatbot server as disclosed in paragraphs 0044,0046, sending corrective action to correct the identified failure in paragraph 0101 and the modifications that can be made to the invention in paragraph 0104. 
Hung et al. discloses wherein the failure event is communicated to the system of record via a communication channel other than the chat channel (paragraph 0047 – sending via e-mail).
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to include the failure event is communicated via email of Hung et al. in the system having the ability to send symptom alerts and ways to correct the identified failures of Ramakrishna et al. A person of ordinary skill in the art would have been motivated to make the modification because the event records denoting abnormal conditions are able to be sent through e-mails.

As per claim 34, Ramakrishna et al. discloses a computing device (paragraph 0029 – computing devices) comprising a processor (paragraph 0029 - processors) and memory (paragraph 0029 – memory) storing instructions that, when executed by the processor, cause the processor to: instantiate an automated agent on a computing device (paragraphs 0039-0041 – the automated agent is the chatbot); monitor, by the automated agent, a system of record instantiated on a computing system for any failure events affecting a client device of a user having records maintained by the system of record (paragraph 0044,0046 – messaging process executed on the chatbot server to process symptom alerts received from the monitored device, the messaging process on the chatbot server which is part of the chatbot process disclosed in paragraph 0043 and the chatbot process with the components of the chatbot server is the ITSM system); in response to the monitoring of the system of record, determining, by the automated agent, a failure event affecting the client device of the user (paragraph 0044 – the chatbot server may determine whether or not the measurements are symptomatic of a malfunction); and inform, by the automated agent and via the chat channel, the user of a remediation step available to address the failure event (paragraphs 0049,0100,0101 – receiving corrective action over chatbot session), 
Ramakrishna et al. fails to explicitly state upon determining the failure event affecting the client device of the user, proactively alerting, by the automated agent and via a chat channel, the user to the failure event.
Ramakrishna et al. discloses a monitoring agent sending symptom alerts from a monitored device to the chatbot server as disclosed in paragraphs 0044,0046, sending corrective action to correct the identified failure in paragraphs 0049,0101 and the modifications that can be made to the invention in paragraph 0104.
Harper discloses upon determining the failure event affecting the client device of the user, proactively alerting, by the automated agent and via a chat channel, the user to the failure event (paragraphs 0080,0081,0099 – displaying status indicator associated with the incident and the automated agent is the bot disclosed in paragraph 0084).
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to include the alerting the user to the failure event of Harper in the system having the ability to send symptom alerts and ways to correct the identified failures of Ramakrishna et al. A person of ordinary skill in the art would have been motivated to make the modification because the severity of the status of the incidents is alerted as disclosed in paragraph 0099.
Ramakrishna et al. and Harper fail to explicitly state wherein the failure event is communicated to the system of record via a communication channel other than the chat channel.
Ramakrishna et al. discloses a monitoring agent sending symptom alerts from a monitored device to the chatbot server as disclosed in paragraphs 0044,0046, sending corrective action to correct the identified failure in paragraph 0101 and the modifications that can be made to the invention in paragraph 0104. 
Hung et al. discloses wherein the failure event is communicated to the system of record via a communication channel other than the chat channel (paragraph 0047 – sending via e-mail).
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to include the failure event is communicated via email of Hung et al. in the system having the ability to send symptom alerts and ways to correct the identified failures of Ramakrishna et al. A person of ordinary skill in the art would have been motivated to make the modification because the event records denoting abnormal conditions are able to be sent through e-mails.

Claims 24,31,37 are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishna et al. (USPN 20180121808A1) in view of  Harper (USPN 20200192743A1) in view of Hung et al. (USPN 20140201356A1) in further view of Abrashkevich et al. (USPN 20040221120A1)
As per claims 24,31,37, Ramakrishna et al., Harper, and Hung et al. fail to explicitly state the failure event comprises a memory overflow of the client device of the user.
Ramakrishna et al. discloses monitoring the state of a device for symptoms of malfunctions such as memory usage as disclosed in paragraph 0043.
Abrashkevich et al. discloses the failure event comprises a memory overflow of the client device of the user in paragraph 0067 – memory overflow corruption.
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to include the memory overflow corruption of Abrashkevich et al. in the system having the ability to monitor of symptoms of malfunctions of Ramakrishna et al. A person of ordinary skill in the art would have been motivated to make the modification because memory overflow corruption is a type of error as disclosed in paragraph 0067.



Response to Arguments
Applicant’s arguments have been considered. However, upon further consideration, the newly added limitations have been rejected. Please see the above rejection. 
The Terminal Disclaimer received for the double patenting rejection has been approved. Therefore, the double patenting rejection has been overcome. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113